Citation Nr: 0704503	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  03-02 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a respiratory 
condition, including as a result of exposure to ionizing 
radiation.

2.  Entitlement to service connection for photophobia, 
including as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1959 to 
October 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  The veteran has chronic obstructive pulmonary disease 
that is not related to his military service nor is it related 
to exposure to any radiation in service.

2.  The medical evidence fails to show current objective 
findings of photophobia.


CONCLUSIONS OF LAW

1.  Chronic obstructive pulmonary disease was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1131, 1137, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311 
(2006).

2.  Photophobia was not incurred in service.  38 U.S.C.A. 
§§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.311 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) describe VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2005); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, the veteran's claim was filed prior to 
the enactment of VA's current notice requirements.  Thus 
notice was provided to the veteran subsequent to the initial 
AOJ decision.  The notice was then provided in August 2003, 
and the veteran's claims were readjudicated in a June 2004 
Supplemental Statement of the Case.  Additional notice was 
provided to the veteran in April 2005, and his claims were 
thereafter readjudicated in a April 2006 Supplemental 
Statement of the Case.  These notices appropriately advised 
the veteran of all the Pelegrini II notice elements as listed 
above.  

Although notice was provided after the initial adjudication, 
the Board finds that the veteran has not been prejudiced 
thereby.  The content of these notices fully comply with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Moreover his 
claims were subsequently readjudicated after providing the 
veteran with an opportunity to respond to each notice.  
Furthermore, the veteran was told it was his responsibility 
to support the claims with appropriate evidence, and he was 
provided with the text of the relevant regulations relating 
to VA's duty to notice and assist.  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices; and he has done so throughout the 
claim process.  Thus, the Board considers the notice 
requirements met, and the actions taken by VA to have cured 
the error in the timing of the notice.  Further, the Board 
finds that the purpose behind the notice requirements has 
been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to the 
merits of this case.

The Board notes that the veteran submitted additional 
evidence to it in August 2006.  This additional evidence has 
not previously been considered by the RO.  With respect to 
the effect of the submission of evidence to the Board not 
previously considered by the RO, the Board consults 38 C.F.R. 
§ 20.1304 (c) (2006).  Any pertinent evidence submitted by 
the veteran or his representative before the Board but not 
considered by the agency of original jurisdiction (AOJ) must 
be referred to the AOJ for review unless the veteran or his 
representative waives, in writing, such right to AOJ review 
or the Board determines that the benefit(s) to which the 
evidence relates may be fully allowed on appeal without such 
referral.  Id.  The veteran submitted a written waiver of AOJ 
consideration that was received by the Board in January 2007.  
Thus the Board may proceed with the veteran's claims without 
prejudice to him.
 
With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran did not identify any VA treatment.  In support of his 
claim the veteran has submitted treatment records from 
various private physicians.  Although asked to provide 
releases for VA to obtain treatment records directly from 
private physicians, the veteran has not provided any release.  
The veteran was notified in the rating decision, Statement of 
the Case and Supplemental Statements of the Case of what 
evidence the RO had obtained and considered in rendering its 
decisions.  He has not identified any additional evidence 
except what he has already provided.  VA is only required to 
make reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).   VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
provided VA examinations relating to his claims in September 
2005, November 2005 and February 2006.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims.  

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran has claimed alternately that the claimed 
conditions are due to exposure to ionizing radiation and 
exposure to a CO2 laser.  Service connection for a condition, 
which is claimed to be attributable to ionizing radiation 
exposure during service, may be established in one of three 
different ways.  Ramey v. Brown, 9 Vet. App. 40, 44 (1996), 
aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 
1997).  First, there are 15 types of cancer that are 
presumptively service connected.  38 U.S.C. § 1112(c) (West 
2002); 38 C.F.R. § 3.309(d) (2006).  Under 38 C.F.R. § 
3.309(d), service connection is presumed for certain diseases 
if they become manifest in a "radiation-exposed veteran," 
as defined in 38 C.F.R. § 3.309(d)(3)(i).  The diseases 
entitled to such presumption are leukemia (other than chronic 
lymphocytic leukemia), cancer of the thyroid, cancer of the 
breast, cancer of the pharynx, cancer of the stomach, cancer 
of the small intestine, cancer of the pancreas, multiple 
myeloma, lymphomas (except Hodgkin's disease), cancer of the 
bile ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary gland, cancer of the urinary tract, bronchiolo-
alveolar carcinoma, cancer of the bone, cancer of the brain, 
cancer of the colon, cancer of the lung, and cancer of the 
ovary.  38 C.F.R. § 3.309(d)(2).  As neither of the 
conditions claimed are an enumerated disease, consideration 
of the veteran's claims under the presumption of service 
connection for diseases due to exposure to ionizing radiation 
as set forth in 38 C.F.R. § 3.309(d) is not warranted.

The second way to establish service connection is under 
38 C.F.R. § 3.311 (2006).  38 C.F.R. § 3.311(b) provides a 
list of "radiogenic diseases" that will be service 
connected provided that certain conditions specified in that 
regulation are met.  For the purposes of 38 C.F.R. § 3.311, 
"radiogenic disease" means a disease that may be induced by 
ionizing radiation and shall include the following:  All 
forms of leukemia except chronic lymphatic (lymphocytic) 
leukemia; cancer of the thyroid, breast, lung, bone, liver, 
skin, esophagus, stomach, colon, pancreas, kidney, urinary 
bladder, salivary gland, and ovary; multiple myeloma; 
posterior subcapsular cataracts; non-malignant thyroid 
nodular disease; parathyroid adenoma; tumors of the brain and 
central nervous system; cancer of the rectum; lymphomas other 
than Hodgkin's disease; prostate cancer; and any other 
cancer.  38 C.F.R. § 3.311(b)(2).

To consider service connection under § 3.311, the evidence 
must show the following: (1) the veteran was exposed to 
ionizing radiation in service; (2) he subsequently developed 
a radiogenic disease; and (3) such disease first became 
manifest within a period specified by the regulations.  
38 C.F.R. § 3.311(b).  If any of the foregoing three 
requirements has not been met, service connection for a 
disease claimed as secondary to exposure to ionizing 
radiation cannot be granted under § 3.311.  38 C.F.R. 
§ 3.311(b)(1)(iii).  Neither of the claimed conditions is an 
enumerated radiogenic disease.

If a claim is based on a disease other than one of those 
listed above, VA shall nevertheless consider the claim under 
the preceding provisions provided that the claimant has cited 
or submitted competent scientific or medical evidence that 
the claimed condition is a radiogenic disease.  38 C.F.R. 
§ 3.311(b)(4) (2006).  In support of his claims, the veteran 
has submitted multiple articles from the internet.  None of 
these articles, however, provide a scientific or medical link 
between the claimed conditions and exposure to ionizing 
radiation.  Rather most of them relate to exposure to a CO2 
laser, which is not considered exposure to ionizing 
radiation.  Since the veteran's claimed conditions are not a 
radiogenic disease as enumerated in the regulation or shown 
by competent scientific or medical evidence, consideration of 
service connection under 38 C.F.R. § 3.311 is not warranted.

For the foregoing reasons, the Board finds that consideration 
of the veteran's claims for service connection as due to 
exposure to ionizing radiation is not warranted, and it will 
not consider service connection on this basis any further.  
Thus the Board will only consider whether the veteran is 
entitled to direct service connection for the claimed 
conditions.

Chronic Obstructive Pulmonary Disease

The medical evidence shows that the veteran currently has 
chronic obstructive pulmonary disease.  A review of the 
service medical records shows that the veteran was seen at 
sick call on May 21, 1985.  The treatment note indicates that 
the veteran had severe chronic obstructive pulmonary disease 
(COPD) by pulmonary function tests and arterial blood gases 
with carbon dioxide retention, and he was referred to 
internal medicine for a consult.  The veteran was seen for a 
consult at the Internal Medicine Clinic on June 6, 1985.  At 
that time, the assessment was that there was no evidence of 
COPD with at most very mild restrictive disease.  This was 
based on history, physical examination and pulmonary 
functions tests.  The veteran was advised to quit smoking.  
He had reported being a smoker of a pack and a half per day 
for 27 years.  

The veteran was seen for a VA examination in September 2005.  
After examining the veteran and conducting a chest x-ray and 
pulmonary function tests, the examiner assessed the veteran 
to have COPD.  In rendering an opinion as to its onset, the 
examiner stated that, although the May 1985 treatment note 
reflects an impression by the doctor of severe COPD, a 
specialist was consulted who failed to find evidence of COPD.  
In the examiner's opinion, the specialist's assessment 
carries more weight than the general doctor's assessment, and 
thus he opined that it is less likely as not that the 
veteran's current COPD is related to service.  

The veteran contends, however, that his COPD was caused by 
exposure to a CO2 laser.  He claims that there is scarring in 
his lungs that is due to this exposure and this scarring is 
the reason for his COPD.  The veteran, however, has failed to 
provide any expert medical opinion to support his contention 
despite being advised multiple times of the necessity of 
doing so.  Rather the veteran relies on his own 
interpretation of the medical evidence in arguing his claim.  
The veteran has not, however, shown nor claimed that he is a 
medical expert qualified to render medical opinions.  Without 
the appropriate qualifications to render expert medical 
opinions, the veteran's opinions regarding what the medical 
evidence shows as to the etiology of his COPD are not 
competent evidence.  Therefore, his opinions are insufficient 
to demonstrate that his COPD is due to exposure to a CO2 
laser during service, see Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

The only competent expert medical opinion of file as to the 
relationship between the veteran's current COPD and his 
military service is the VA examiner's opinion, which is 
against the veteran's claim for service connection.  Thus the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for COPD.  The 
preponderance of the evidence being against the veteran's 
claim, the benefit of the doubt doctrine is not for 
application.  The veteran's claim must, therefore, be denied.




Photophobia

The veteran alternately claims that he has photophobia either 
due to exposure to a CO2 laser during service or due to the 
cataract surgeries he had during service.  As the record 
fails to show any objective evidence that the veteran 
currently has photophobia, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection.

The veteran underwent a VA eye examination in September 2005.  
At the time of the examination, the veteran claimed that he 
has photophobia as a result of exposure to "radiation" in 
the service.  After reviewing the claims folder including the 
current treatment records from the veteran's private eye 
specialist and examining the veteran's eyes, the examiner 
failed to find any objective evidence of photophobia save 
possibly loss of foveal reflex in both eyes.  Thus the 
impression was subjective photophobia.  The examination 
report also indicates that the veteran was seen by a retina 
specialist the same day who stated that objective 
morphological exam of the retina was normal save for loss of 
foveal reflex bilaterally.  However, the retina specialist 
recommended additional testing (an electro-retinogram (ERG)).  
The veteran was referred to an outside facility for these 
tests.  Thus the VA examiner stated that, at that point in 
time, he could not render an opinion without resorting to 
mere speculation due to the paucity of objective evidence of 
photophobia.  Thus the examiner deferred rendering an opinion 
until the results of the ERG were obtained.

The veteran was seen again by the VA examiner in November 
2005.  At that time, the veteran attributed his complaint of 
photophobia to his history of bilateral cataract extraction.  
At that time, the veteran was still awaiting his appointment 
with the outside facility to have the ERG performed.  Thus 
the examiner again deferred his opinion until the results of 
the ERG were returned.  The veteran was seen again in 
February 2006 for a follow up examination.  The report shows, 
however, that the veteran failed to keep two appointments in 
November 2005 to have the ERG performed.  Although the 
veteran denied ever having been informed about any 
appointments, it was noted that a conversation with the 
outside provider's office where the appointments were 
scheduled revealed that the veteran failed to report for the 
first appointment and cancelled the second appointment.  The 
veteran was given one more opportunity to report for the ERG.  
On March 8, 2006, the veteran reported for the ERG which 
showed that his full-field and foveal ERG responses were 
within the normal range in each eye.

Thus the ERG confirmed the VA examiner's findings that there 
is no objective evidence of photophobia, and the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for photophobia, 
because there is no objective evidence that he currently has 
photophobia.  The only evidence that the veteran currently 
has photophobia is his own subjective report.  This is 
insufficient for purposes of granting service connection 
which requires medical evidence of a current disability.  The 
Board notes that the veteran has consistently presented his 
own opinion as to whether the medical evidence shows that he 
has photophobia and the etiology of it.  As previously 
discussed, the veteran is not competent to provide expert 
medical opinions.  Thus his opinions are insufficient to 
support his claim.  The preponderance of the evidence being 
against the veteran's claim, the benefit of the doubt 
doctrine is not for application.  See Espiritu V. Derwinski, 
supra, 2 Vet. App. 494.  The veteran's claim for service 
connection for photophobia must, therefore, be denied.


ORDER

Entitlement to service connection for a respiratory 
condition, including as a result of exposure to ionizing 
radiation, is denied.

Entitlement to service connection for photophobia, including 
as a result of exposure to ionizing radiation, is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


